           Case 1:21-cr-00041-JL Document 66 Filed 05/18/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

United States of America                )
                                        )
               v.                       )             No. 21-cr-41-JL-01/06
                                        )
Ian Freeman (formerly Ian Bernard)      )
Colleen Fordham                         )
Renee Spinella (formerly Renee LeBlanc) )
Andrew Spinella                         )
Nobody (formerly Richard Paul)          )
Aria DiMezzo (formerly James Baker)     )
____________________________________)

                          UNITED STATES= BILL OF PARTICULARS
                              FOR FORFEITURE OF ASSETS

       The United States of America, by and through its attorney, John J. Farley, hereby files the

following Bill of Particulars for Forfeiture of Assets.

       Pursuant to 18 U.S.C. ' 981(a)(1)(C), 982(a)(1) and (2), and 28 U.S.C. § 2461(c), the

Indictment’s Notice of Forfeiture seeks the forfeiture of Aany property constituting, or derived

from, proceeds obtained, directly or indirectly, as a result of the charged offenses and any

property used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of the charged offenses ……[and] all property, real or personal involved in the

money laundering offense, and all property traceable to the offense.”

       In accordance with this Notice, the following property is subject to forfeiture:

(21-FBI-004556) 6.124429323 BTC, seized from Ian Freeman; (21-FBI-004557) 315.44728106

DASH, seized from Ian Freeman; (21-FBI-005179) $14,120.00 U.S. Currency seized from

Bitcoin ATM (General Bytes BT300470), taken from Bitcoin Embassy; (21-FBI-005180)

$30,980.00 U.S. Currency seized from Campus Convenience Bitcoin ATM; (21-FBI-005447)

One physical ‘1 BTC’ Casascius Bitcoin seized from Ian Freeman’s safe; (21-FBI-005449) One

physical ‘100 BTC’ Casascius Bitcoin “gold plated bearer bar” seized from Ian Freeman’s safe;
           Case 1:21-cr-00041-JL Document 66 Filed 05/18/21 Page 2 of 3




(21-FBI-005718) .9999783 BCH from physical '1 BTC' Casascius Bitcoin seized from Ian

Freeman’s safe; (21-FBI-005719) .99909638 BTC from physical '1 BTC' Casascius Bitcoin

seized from Ian Freeman’s safe; (21-FBI-005720) 99.99993098 BCH from physical '100 BTC'

Casascius Bitcoin seized from Ian Freeman’s safe; (21-FBI-005722) 99.99765508 BTC from

physical '100 BTC' Casascius Bitcoin seized from Ian Freeman’s safe; (21-FBI-005519) Misc.

coins and ingots of precious metal seized from Ian Freeman’s safe: (A) U.S. $0.10 silver dime

sealed in plastic, (B) OPM sealed 1oz gold bars .999 fine; (C) PAMP sealed 1oz gold bar .999

fine; (D) $1 Liberty dollar warehouse silver receipts 1/20 oz each; (E) $5 Liberty dollar

warehouse silver receipts 1/4 oz each; (F) $10 Liberty dollar warehouse silver receipts 1/2 oz

each; (G) $20 Liberty dollar warehouse silver receipts; (H) Silver coins 1/2 oz .999 fine; (I)

Silver coins 1 oz .999 fine; (J) Silver coins 2 oz .999 fine; (K) Silver coins in plastic cases 1 oz

.999 fine; (L) Silver bullet 1 oz .999 fine; (M) Platinum Ron Paul coin 1 oz .999 fine, (N) OPM

sealed 1oz gold bars .999 fine; (O) Australian 1 oz gold coin .999 fine; (P) Australian 2 oz silver

coin .999 fine; (Q) Swiss of American 100 oz silver bar .999 fine; and (R) Copper coins; (21-

FBI-005553) $179,672.00 U.S Currency seized from Ian Freeman’s safe; (21-FBI-005554) 143

silver coins and one 10-oz silver bar seized from Ian Freeman’s residence; (21-FBI-005555)

$2,124.00 U.S. Currency seized from Ian Freeman’s residence; (21-FBI-005574) $610.00 U.S.

Currency seized from Red Apple Diner (Bitcoin ATM service fees); (21-FBI-005575) $6,680.00

U.S. Currency seized from Murphy's Taproom Bitcoin ATM; (21-FBI-005583) $300.00 U.S.

Currency seized from Red Arrow Diner Bitcoin ATM; (21-FBI-005591) Misc. Goldbacks seized

from U.S.P.S.; (21-FBI-005592) Misc. Goldbacks seized from Ian Freeman’s residence, and (21-

FBI-005593) Misc. Goldbacks seized from 142 Chester Rd.

       Upon conviction, Defendants’ interest in this property shall be forfeited; claims of any



                                                  2
           Case 1:21-cr-00041-JL Document 66 Filed 05/18/21 Page 3 of 3




nominal owners are subject to the ancillary petition procedures set forth in Criminal Rule 32.2

and 21 U.S.C. ' 853.

       This Bill of Particulars is not intended to limit the United States to forfeiture only

of those items listed in the Indictment and this Bill; if further assets become known to the United

States prior to resolution of the forfeiture matters in this case, the United States will so advise the

Court and defense counsel.

                                                       JOHN J. FARLEY
                                                       Acting United States Attorney


Dated: May 18, 2021                            By:     /s/ Georgiana L. MacDonald
                                                       Georgiana L. MacDonald
                                                       Assistant U.S. Attorney
                                                       Bar Association #685375
                                                       53 Pleasant St., 4th Floor
                                                       Concord, NH 03301
                                                       603-225-1552
                                                       Georgiana.MacDonald@usdoj.gov




                                                   3
